


CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2010
SEVENTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2010.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan for the following reasons (capitalized terms used
but not defined herein are as defined in the Plan):

a.
To provide for the merger of the Williams Controls, Inc. 401(k) Savings Plan
into the Plan effective on or about April 1, 2014;

b.
To provide for the merger of the Exlar Corporation 401(k) Plan into the Plan
effective on or about August 1, 2014;

c.
To provide that any Employees who were acquired from an entity acquired by the
Employer or an Affiliated Employer in either an asset or stock acquisition will
receive eligibility and vesting credit under the Plan for their prior service
with such acquired entity, based on their most recent date of hire with such
acquired entity prior to the date as of which they became Employees under the
Plan, effective January 1, 2014;

d.
To provide that Matching Contributions made on or after January 1, 2014, on
behalf of any Employee employed by the Employer on or after April 1, 2013, and
on or before December 31, 2013, at the operations and facilities that were
acquired by the Company from Cimarron Energy Inc. will be fully vested upon the
completion of 3 years of Vesting Service and partially vested prior to the
completion of 3 years of Vesting Service;

e.
To provide that a Participant will be permitted to have up to two outstanding
loans at any given time, effective January 1, 2015.

3.
Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

4.
Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company under certain circumstances.




--------------------------------------------------------------------------------




5.
Certain of the Plan amendments described herein shall be subject to approval by
the Board of Directors.

Amendments to the Plan:
1.
Effective January 1, 2015, Section 8.05(a)(viii) is amended in its entirety to
read as follows:

(viii)
To the extent permitted in this Article 8, a Participant will be permitted to
have up to 2 outstanding loans at any given time.

2.
Effective January 1, 2014, paragraph 26(f)(i) of Appendix A is amended in its
entirety to read as follows:

(i)
Subject to subparagraph (f)(ii) below, a Cimarron Employee for whom
Discretionary Match Contributions were made for the period April 1, 2013,
through December 31, 2013, will become vested in amounts credited to his
Cimarron Match Subaccount and in the value of Matching Contributions made on his
behalf on or after January 1, 2014, in accordance with the following schedule:

Years of Vesting Service    Vested Percentage
Less than 1 0%
1 but less than 2 20%
2 but less than 3 40%
3 or more 100%
3.
Effective January 1, 2014, Appendix A is amended by adding paragraph 31 to read
as follows:

31.
General Provision Regarding Eligibility and Vesting Service for Employees of
Acquired Entities

For purposes of determining Years of Eligibility Service and Vesting Service
with respect to any Employee formerly employed by an entity acquired by the
Employer or an Affiliated Employer by means of an asset or stock acquisition who
becomes an Employee on the date of such acquisition, whose immediate prior
service was with such acquired entity or an affiliate thereof, and who is
employed by such entity at such acquisition date, service shall commence with
his or her most recent date of hire with such entity immediately prior to such
acquisition date.
4.
The Williams Controls, Inc. 401(k) Savings Plan (the “Williams Plan”) shall be
and hereby is merged with and into the Plan effective on or about April 1, 2014,
with the




--------------------------------------------------------------------------------




surviving plan being the Plan. Accounts transferred to the Plan from the
Williams Plan shall initially be invested in the Investment Fund(s) designated
by the Administrative Committee most similar in characteristics to the
investment fund(s) in which such transferred amounts were invested under the
Williams Plan, otherwise in the Fidelity Managed Income Portfolio II Class 2.
Any Member may thereafter change the investment of his Accounts, including the
transferred amounts, in accordance with the Plan’s provisions relating to the
investment of Members’ Accounts.
5.
The Exlar Corporation 401(k) Plan (the “Exlar Plan”) shall be and hereby is
merged with and into the Plan effective on or about August 1, 2014, with the
surviving plan being the Plan. Accounts transferred to the Plan from the Exlar
Plan shall initially be invested in the Investment Fund designated by the
Administrative Committee, which shall be the Fidelity Freedom Fund selected on
the basis of the Member’s age. Any Member may thereafter change the investment
of his Accounts, including the transferred amounts, in accordance with the
Plan’s provisions relating to the investment of Members’ Accounts.

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2014.


    
 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
 
 
 
 
 
 
Date:
 
 
 


